—Order reversed on the law without costs, motion denied and complaint against defendant Southgate Plaza, Inc. reinstated. Memorandum: Plaintiffs commenced this action against Southgate Plaza, Inc. (defendant), among others, seeking damages for personal injuries sustained by Susan M. Grzankowski (plaintiff) when she fell on snow in the parking lot of the Southgate Plaza, owned and maintained by defendant. Defendant moved for summary judgment dismissing the complaint against it, and Supreme Court granted the motion.
We conclude that plaintiffs presented sufficient evidence to raise a triable issue of fact whether the snowstorm had abated and whether defendant had a reasonable opportunity to clear accumulated snow and slush from its parking lot prior to plaintiff’s fall (see, Williams v Scruggs Community Health Care Ctr., 255 AD2d 982).
All concur except Pigott, Jr., J., who dissents and votes to affirm in the following Memorandum.